OPINION
DICE, Judge.
This is an appeal from an order in a habeas corpus proceeding denying bail to appellant upon a complaint charging him with murder.
In presenting oral argument before this court, counsel for appellant concedes that subsequent to the entry of the order appealed from, an indictment has been returned charging appellant with the offense.
The question of appellant’s right to bail upon the charge by complaint has therefore become moot. Ex parte Davis, Tex.Cr.App., 290 S.W.2d 669.
The appeal is dismissed.